                                  SO ORDERED 5/12/20
         Case 1:19-cr-00889-AJN Document    21 Filed 05/12/20 Page 1 of 1


                                                                                                                   5/12/20

                                            Alison J. Nathan, U.S.D.J.


                                            May 12, 2020
                                                                         The substitution of counsel teleconference
                                                                         scheduled for May 13, 2020 at 2 p.m is hereby
VIA ECF                                                                  adjourned to May 15, 2020 at 1 p.m. At 1 p.m.
The Honorable Alison J. Nathan                                           on May 15, 2020, the parties shall call into the
United States District Judge                                             Court’s dedicated conference line at (888)
Thurgood Marshall United States Courthouse                               363-4749, and enter Access Code 919-6964,
40 Foley Square                                                          followed by the pound (#) key.
New York, NY 10007                                                       SO ORDERED.

       Re:    United States v. Michael Goliszeski, 19-cr-889 (AJN)

Dear Judge Nathan:

       I write to respectfully request that the change of counsel hearing Your Honor scheduled
for May 13, 2020 at 2 p.m. in Mr. Goliszeski’s case be rescheduled until later in the afternoon
between 4-6 p.m. on May 13, 2020, Friday, May 15, 2020 between 1-3 p.m., or another time the
following week at the Court’s convenience. All counsel and Mr. Goliszeski are available on
Wednesday and Friday at the proposed times, and can confer on alternative dates if those times
do not work for the Court.

        With sincere apologies for any convenience, after Mr. McCarthy submitted a letter to the
Court suggesting available times for all parties and before Your Honor set the time for the
conference, Judge Castel scheduled a hearing on an emergency motion for compassionate release
at the same time, 2 p.m. on May 13, 2020. In light of the urgency of the compassionate release
motion for a very ill client, I would respectfully request that the change of counsel hearing be
moved to later in the afternoon on Wednesday or Friday if that is a convenient time for the
Court.

       Thank you for your consideration.

                                                           Sincerely,

                                                           /s/ Kristen M. Santillo
                                                           Kristen M. Santillo




                                                   th
                Gelber & Santillo PLLC, 347 West 36 Street, Suite 805, New York, NY 10018
                                   Tel: 212-227-4743 Fax: 212-227-7371
